DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
   The Amendment filed 8/30/2021 has been entered. Claims 1-3 were amended. Thus, claims 1-4 are pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. (US 2017/0027803 A1, hereinafter Agrawal ‘803) in view of Yutkowitz (US 2002/0156541 A1), Martin et al. (US 6,302,828 B1), and Agrawal et al. (US 8,147,436 B2, hereinafter Agrawal ‘436).
Regarding claim 1, Agrawal ‘803 discloses a walking training apparatus (system for gait therapy) (abstract, lines 1-2) comprising: 
a walking assistance apparatus configured to be attached to a leg of a trainee and assist a walking motion performed by the trainee, the walking assistance apparatus include a sole frame to receive the sole of the leg (exoskeleton with hip adaptor, 264, thigh adaptor 280, and shank adaptor 281 used in gait training; ankle adaptor 153 with shoe adaptor 151 on the foot may also be used with any embodiment) (Figs. 1A-1B, 8H-8K; para. [0024], para. [0081], para. [0116]); 
a first wire winding mechanism that includes a first motor, the first wire winding mechanism (winch 320 on the right side of the system which applies traction to right cables 330; each winch 320 includes a motor 331) (Figs. 1A-1B; para. [0081]) configured to pull a first wire connected to the leg directly or through the walking assistance apparatus upward and forward by winding the first wire (cables are used to propel a leg forward; when the cable 330 is being wound up by the winch 320 on the right, the leg would be moved upwards and forwards) (Figs. 1A-1B; para. [0292]); 
the first wire winding mechanism winds the first wire by rotating the first motor in a first direction during a leg-idling period (positive motor voltage value wraps cable around reel, which would pull a leg upwards) (paras. [0210]-[0211]) and pays out the wire by rotating the first motor in a second direction opposite to the first direction during a leg-standing period (negative motor voltage value unwraps cable from around reel, which would allow a leg to fall downwards) (paras. [0210]-[0211]), 

determine whether the walking training apparatus is in the leg-idling period or the let-standing period based on a load sensor in the sole frame (foot sensor/pressure sensitive insole 170 determines when a foot is in contact with the ground during a gait cycle) (para. [0117]; para. [0128]), the leg-idling period being a period in which the leg of a trainee is in an leg-idling state in the walking motion of the trainee (the leg being in the air, as pulled up by the cable), and the leg-standing period being a period in which the leg of the trainee is in a leg-standing state in the walking motion of the trainee (when the leg is allowed to fall and hit the ground, as when the cable is not pulling up the leg),

Agrawal ‘803 is silent with regards to calculating the mechanical friction in the first wire winding mechanism based on a rotation speed of the first motor multiplied by a viscous friction coefficient, the second driving force derived from the mechanical friction.
However, Yutkowitz teaches a method and apparatus for tuning a feedforward compensation parameter in a motion control system (Yutkowitz; abstract) including calculating the mechanical friction in the first wire winding mechanism based on a rotation speed of the first motor multiplied by a viscous friction coefficient (torque due to viscous friction is equal to a constant, the constant being the coefficient of viscous friction, times the motor shaft velocity) (Yutkowitz; para. [0079]; paras. [0085-0086]), the second driving force derived from the mechanical friction (the tuning algorithm of a motor takes into account this opposing torque due to viscous friction) (Yutkowitz; para. [0077]; paras. [0083-0086]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Agrawal ‘803 controller to calculate the mechanical friction in the first wire winding mechanism based on a rotation speed of the first motor multiplied by a viscous friction coefficient, the second driving force derived from the mechanical friction, as taught by Yutkowitz, for the purpose of providing the system with a 
Agrawal ‘803 is silent with regards to adding the second driving force to the driving force.
However, as Agrawal ‘803 does teach that friction is taken into account by the low-level controller when tension is applied to the cable (Fig. 11; para. [0107]), and it is known in physics that a resultant force is the sum of all forces acting on an object, it follows that the low-level controller would calculate a resultant tension force by way of adding together the feedforward, friction compensation, and feedback tension forces (this is also strongly suggested in Figs. 4A, 16B, in which “+” symbols are included with each of these forces which converge on a single point representing an output force). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agrawal ‘803 such that the low level controller is configured to add the second driving force to the driving force for the purpose of calculating the end total force deemed necessary by the high level controller in order to compensate for the loss of force due to friction during use, thereby better assisting the patient with moving the leg during gait therapy.
Agrawal ‘803 does not disclose the driving force is a first driving force (i.e. the driving force of Agrawal ‘803 is not disclosed to be the first driving force applied in both the leg-idling and leg-standing periods).
However, Martin teaches an offloading weight apparatus for gait training (Martin; abstract) in which a first driving force which is the same in both a leg-idling and leg-standing 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Agrawal ‘803 driving force to be a first driving force, which is a constant offloading force applied in both a leg-idling and leg-standing period of gait training, as taught by Martin, for the purpose of enabling a patient to undergo physical rehabilitation without having to support at least a portion of their own body weight, thereby removing a significant obstacle to a patient’s rehabilitation (Martin; col. 1, lines 18-29).
Agrawal ‘803 does not disclose the controller configured to control, in the leg-standing period, the first motor to generate a second total driving force obtained by subtracting the second driving force from the first driving2Application No. 15/682,598 Reply to Office Action of April 24, 2020force.
However, Agrawal ‘436 teaches an orthosis for guiding a motion of the user (Agrawal ‘436; abstract) wherein friction in a motor is compensated for when force is applied to a leg, and friction to be compensated for exists at both positive and negative velocities of the motor (Agrawal ‘436; Figs. 3-4; col. 3, lines 37-41; col. 5, lines 64-67; col. 6, lines 1-19). Agrawal ‘436 thus teaches the friction compensation is applied in both a leg-standing and leg-idling period, as the friction compensation is applied based on the trajectory of the user’s foot, which will move in both positive and negative directions/velocities during the course of the trajectory (Agrawal ‘436; Figs. 4-5, 7-10F; col. 6, lines 19-36). Moreover, Agrawal ‘803 already teaches accounting for friction (i.e. the second driving force) when a motor is used with a positive velocity (i.e. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Agrawal ‘803 device such that it accounts for friction when the motor has a negative velocity (i.e. leg-standing period) as well as the positive velocity (i.e. leg-idling period), as taught by Agrawal ‘436, instead of just the positive velocity already taught by Agrawal ‘803, for the purpose of ensuring an applied force by a motor is accurate to a desired force at both positive and negative velocities.
Thus, the modified Agrawal ‘803 device would teach the controller configured to control, in the leg-standing period (negative motor voltage value unwraps cable from around reel, which would allow a leg to fall downwards) (Agrawal ‘803; paras. [0210]-[0211]), the first motor to generate a second total driving force (end result which results from the negative motor voltage unwrapping the cable from around reel) (Agrawal ‘803; paras. [0210]-[0211]) obtained by subtracting the second driving force (friction, which is negative when motor voltage is negative as shown in Agrawal ‘436 Fig. 3, would be subtracted (“adding” a negative number is equivalent to subtraction) when being compensated for in a motor in the calculation for a second total driving force; thus the method of calculation for the second total driving force would be the same as the calculation for the first total driving force previously taught by Agrawal ‘803, as two terms are “added” together for a total) (Agrawal ‘803, Figs. 4A, 11, 16B, para. [0107], para. [0132]; Agrawal ‘436, Figs. 3-4; col. 3, lines 37-41; col. 5, lines 64-67; col. 6, lines 1-19) from the first driving2Application No. 15/682,598 Reply to Office Action of April 24, 2020force (Agrawal ‘803 feedforward cable tension for the right winch modified to be constant throughout a gait training by Martin is the first driving force) 
Regarding claim 2, Agrawal ‘803 discloses a second wire winding mechanism that includes a second motor (winch 320 on the left side of the system which applies traction to left cables 330; each winch 320 includes a motor 331) (Figs. 1A-1B; para. [0081]), the second wire winding mechanism configured to pull a second wire connected to the leg directly or through the walking assistance apparatus upward and backward by winding the second wire (when the left cable 330 is being wound up by the winch 320 on the left, the leg would be moved upwards and backwards) (Figs. 1A-1B; para. [0292]), 
wherein the second wire winding mechanism winds the second wire by rotating the second motor in a third direction in the leg-idling period (positive motor voltage value wraps cable around reel, which would pull a leg upwards) (paras. [0210]-[0211]) and pays out the wire by rotating the second motor in a fourth direction opposite to the third direction in the leg-standing period (negative motor voltage value unwraps cable from around reel, which would allow a leg to fall downwards) (paras. [0210]-[0211]), 
and the controller controls the second motor to generate a third driving force (high level controller determines necessary selected cable tension for gait therapy and controls the motors to produce the tension in a respective winch; feedforward cable tension controlled by low level controller for the left winch) (Fig. 11; para. [0103]; para. [0107]; para. [0132]), the third driving force selected to reduce the gravitational force of the walking assistance apparatus (high level controller plans the needed cable tension before sending information to the low level controller, low-level controller than determines the needed feedforward tension to follow the 
the controller configured to control, in the leg-idling period, the second motor to generate a third total driving force (end resultant tension in the left cable after feedforward, wire pull compensation, and feedback are taken into account by the low-level controller) (Fig. 11; para. [0107]) obtained by combining a fourth driving force (wire pull compensation with respect the left winch, which is due to friction, is combined with feedforward tension by the low level controller) (Fig. 11; para. [0107]), from the third driving force, the fourth driving force being a force for reducing a loss of the pulling force of the second wire winding mechanism caused by mechanical friction in the second wire winding mechanism  (the wire pull compensation force is determined from friction resulting when the motor is rotating the winch at different speeds) (Fig. 11; para. [0107]; para. [0132]).
Agrawal ‘803 is silent with regards to subtracting the fourth driving force from the third driving force; and the controller configured to control, in the leg-standing period, the second motor to generate a fourth total driving force obtained by adding the fourth driving force to the third driving force.
However, as previously mentioned, Agrawal ‘803 does disclose friction is taken into account by the low-level controller when tension is applied to the cable (Fig. 11; para. [0107]), and it is known in physics that a resultant force is the sum of all forces acting on an object. In the case of the first wire winding mechanism, this sum resulted in an overall positive force (i.e. forward movement of the leg), as seen in Image 1 below. The wire pull compensation force used by the cable in the first wire winding mechanism to overcome friction would thus have 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agrawal ‘803 such that the low level controller is configured to subtract the fourth driving force from the third driving force in the 

    PNG
    media_image1.png
    600
    806
    media_image1.png
    Greyscale

Image 1. Simplified force diagram for the forces acting on the leg during a leg-idling period by the first wire winding mechanism (recall this is the right winch in the Agrawal ‘803 reference).

    PNG
    media_image2.png
    612
    767
    media_image2.png
    Greyscale

Image 2. Simplified force diagram for the forces acting on the leg during a leg-idling period by the second wire winding mechanism (recall this is the left winch in the Agrawal ‘803 reference).
Regarding claim 3, Agrawal ‘803 discloses a control method for a walking training apparatus (system for gait therapy) (abstract, lines 1-2), the walking training apparatus comprising: 
a walking assistance apparatus configured to be attached to a leg of a trainee and assist a walking motion performed by the trainee, the walking assistance apparatus include a sole frame to receive the sole of the leg (exoskeleton with hip adaptor, 264, thigh adaptor 280, and shank adaptor 281 used in gait training; ankle adaptor 153 with shoe adaptor 151 on the foot may also be used with any embodiment) (Figs. 1A-1B, 8H-8K; para. [0024], para. [0081], para. [0116]); 
a first wire winding mechanism that includes a first motor (winch 320 on the left side of the system which applies traction to left cables 330; each winch 320 includes a motor 331) 
the first wire winding mechanism winds the first wire by rotating the motor in a first direction in a leg-idling period (positive motor voltage value wraps cable around reel, which would pull a leg upwards) (paras. [0210]-[0211]) and pays out the wire by rotating the motor in a second direction opposite to the first direction during a leg-standing period (negative motor voltage value unwraps cable from around reel, which would allow a leg to fall downwards) (paras. [0210]-[0211]);
and a controller (controller including high and low level controllers) (Fig. 11) for controlling the first motor to generate a driving force (high level controller determines necessary selected cable tension for gait therapy and controls the motors to produce the tension in a respective winch; feedforward cable tension controlled by low level controller for the right winch is the driving force) (Fig. 11; para. [0103]; para. [0107]; para. [0132]) and a second driving force (the wire pull compensation force applied by the low-level controller) (Fig. 11; para. [0107]; para. [0132]), the first driving force selected to reduce a gravitational force of the walking assistance apparatus (high level controller plans the needed cable tension before sending information to the low level controller, low-level controller than determines the needed feedforward tension to follow the selected tension for the right winch to propel a leg forwards and upwards, thereby against gravity) (Fig. 11; para. [0107]), the second driving force 
Reply to Office Action of April 13, 2021determining whether the walking training apparatus is in the leg-idling period or the let- standing period based on a load sensor in the sole frame (foot sensor/pressure sensitive insole 170 determines when a foot is in contact with the ground during a gait cycle) (para. [0117]; para. [0128]), the leg-idling period being a period in which the leg of a trainee is in an leg-idling state in the walking motion of the trainee (the leg being in the air, as pulled up by the cable), and the leg-standing period being a period in which the leg of the trainee is in a leg-standing state in the walking motion of the trainee (when the leg is allowed to fall and hit the ground, as when the cable is not pulling up the leg);
controlling, in the leg-idling period, the first motor to generate a first total driving force (end resultant tension in the right cable after feedforward, wire pull compensation, and feedback are taken into account by the low-level controller) (Fig. 11; para. [0107]) obtained by combining the second driving force to the driving force (wire pull compensation with respect to the right winch, which is due to friction, is combined with feedforward tension by the low level controller) (Fig. 11; para. [0107]).
Agrawal ‘803 is silent with regards to calculating the mechanical friction in the first wire winding mechanism based on a rotation speed of the first motor multiplied by a viscous friction coefficient, the second driving force derived from the mechanical friction.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Agrawal ‘803 controller to calculate the mechanical friction in the first wire winding mechanism based on a rotation speed of the first motor multiplied by a viscous friction coefficient, the second driving force derived from the mechanical friction, as taught by Yutkowitz, for the purpose of providing the system with a specific known means for calculating the value of the mechanical friction due to viscous friction in a motor (Yutkowitz; para. [0079]; paras. [0085-0086]). 
Agrawal ‘803 is silent with regards to adding the second driving force to the driving force.
However, as Agrawal ‘803 does teach that friction is taken into account by the low-level controller when tension is applied to the cable (Fig. 11; para. [0107]), and it is known in physics that a resultant force is the sum of all forces acting on an object, it follows that the low-level controller would calculate a resultant tension force by way of adding together the feedforward, wire pull compensation, and feedback tension forces (this is also strongly suggested in Figs. 4A, 
Agrawal ‘803 does not disclose the driving force is a first driving force (i.e. the driving force of Agrawal ‘803 is not disclosed to be the first driving force applied in both the leg-idling and leg-standing periods).
However, Martin teaches an offloading weight apparatus for gait training (Martin; abstract) in which a first driving force which is the same in both a leg-idling and leg-standing phase of gait training (a portion of the patient’s weight is constantly offloaded during a walking or running gait training) (Martin; abstract; col. 2, lines 19-23).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Agrawal ‘803 driving force to be a first driving force, which is a constant offloading force applied in both a leg-idling and leg-standing period of gait training, as taught by Martin, for the purpose of enabling a patient to undergo physical rehabilitation without having to support at least a portion of their own body weight, thereby removing a significant obstacle to a patient’s rehabilitation (Martin; col. 1, lines 18-29).

However, Agrawal ‘436 teaches an orthosis for guiding a motion of the user (Agrawal ‘436; abstract) wherein friction in a motor is compensated for when force is applied to a leg, and friction to be compensated for exists at both positive and negative velocities of the motor (Agrawal ‘436; Figs. 3-4; col. 3, lines 37-41; col. 5, lines 64-67; col. 6, lines 1-19). Agrawal ‘436 thus teaches the friction compensation is applied in both a leg-standing and leg-idling period, as the friction compensation is applied based on the trajectory of the user’s foot, which will move in both positive and negative directions/velocities during the course of the trajectory (Agrawal ‘436; Figs. 4-5, 7-10F; col. 6, lines 19-36). Moreover, Agrawal ‘803 already teaches accounting for friction (i.e. the second driving force) when a motor is used with a positive velocity (i.e. winding up the wire to apply an assist force to a user) (Agrawal ‘803; Figs. 4A, 11, 16B; para. [0107]; para. [0132]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Agrawal ‘803 device such that it accounts for friction when the motor has a negative velocity (i.e. leg-standing period) as well as the positive velocity (i.e. leg-idling period), as taught by Agrawal ‘436, instead of just the positive velocity already taught by Agrawal ‘803, for the purpose of ensuring an applied force by a motor is accurate to a desired force at both positive and negative velocities.
Thus, the modified Agrawal ‘803 device would teach controlling, in the leg-standing period (negative motor voltage value unwraps cable from around reel, which would allow a leg .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Agrawal ‘803 in view of Yutkowitz, Martin, and Agrawal ‘436 as applied to claim 1 above, and further in view of Levy (US 2007/0130804 A1).
Regarding claim 4, the modified Agrawal ‘803 device teaches the invention as previously claimed, but is silent on wherein the controller determines the walking assistance apparatus is in the leg-standing period when a load value output from the load sensor is equal to or larger than a load threshold, and the controller determines the walking assistance apparatus is in the leg-idling period when the load value output from the load sensor smaller than the load threshold.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Agrawal ‘803 controller and load sensor such that the controller determines the walking assistance apparatus is in the leg-standing period when a load value output from the load sensor is equal to or larger than a load threshold, and the controller determines the walking assistance apparatus is in the leg-idling period when the load value output from the load sensor smaller than the load threshold, as taught by Levi, for the purpose of improving the function of the Agrawal ‘803 load sensors by allowing it to take into account additional data regarding how a user is shifting their weight during a gait cycle (Levi; para. [0072]), rather than just sensing when a user’s foot is contacting the ground or not as currently taught by the Agrawal ‘803 load sensor.
Response to Arguments
Applicant's arguments filed 8/30/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claims 1 and 3 have been considered but are moot in view of new grounds of rejection with new additional Yutkowitz reference being used in the current rejection as discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785